                Case 18-16248-MAM                Doc 294        Filed 01/04/21         Page 1 of 21




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION
                                       www.flsb.uscourts.gov

In re:                                                                     Case No. 18-16248-BKC-MAM
                                                                           Chapter 7
CHANCE & ANTHEM, LLC,
      Debtor.
____________________________________/

          CHAPTER 7 TRUSTEE ROBERT C. FURR’S AGREED MOTION
              TO SUBSTANTIVELY CONSOLIDATE NON-DEBTORS
              (I) SOVEREIGN GAMING & ENTERTAINMENT, LLC;
            (II) FLORIDA’S ASSOCIATION OF COMMUNITY BANKS
     AND CREDIT UNIONS, INC.; AND (III) SYMPATICO EQUINE RESCUE, INC.

         Plaintiff, Robert C. Furr (the “Trustee” or “Plaintiff”), not individually, but as Chapter 7

Trustee of the bankruptcy estate of the Debtor Chance & Anthem, LLC (“Debtor” or “C&A”), by

and through undersigned counsel, files this Agreed Motion to Substantively Consolidate Non-

Debtors (i) Sovereign Gaming & Entertainment, LLC (“Sovereign”); (ii) Florida’s Association of

Community Banks and Credit Unions, Inc. (“FLACC”); and (iii) Sympatico Equine Rescue, Inc.

(“Sympatico”) (the “Motion”), and says:

                                                  INTRODUCTION

         By this Motion, the Trustee seeks the entry of an Order substantively consolidating

Sovereign, FLACC and Sympatico into the Debtor’s bankruptcy estate. This Motion arises from

the Trustee’s proposed Settlement with the Siskind Parties [ECF No. 277] (the “Siskind

Settlement”). The Siskind Settlement1 provides for the consent of the Siskind Parties2 to the

substantive consolidation of non-debtors Sovereign, FLACC and Sympatico with the Debtor’s



1
  On December 15, 2020, the Court granted the Trustee’s Motion to Approve the Siskind Settlement [ECF No. 292].
2
 The Siskind Parties are (i) Jeffrey Siskind (“Siskind”); (ii) Tanya Siskind (“T. Siskind”); (iii) Siskind Legal Services,
LLC (“Siskind Legal”); (iv) Second Siskind Family Trust (“Siskind Trust”); (v) CannaMed Pharmaceuticals; LLC
(“CannaMed”); (vi) Sovereign Gaming & Entertainment, LLC (“Sovereign”); (vii) Florida’s Association of
Community Banks and Credit Unions, Inc. (“FLACC”); and (viii) Sympatico Equine Rescue, Inc., a Florida
Corporation (“Sympatico,” and collectively, the “Siskind Parties”).
               Case 18-16248-MAM             Doc 294       Filed 01/04/21       Page 2 of 21




bankruptcy Estate. See Siskind Settlement at ¶2.

        The Trustee will provide notice of the proposed substantive consolidation to all known

creditors of the Debtor and Sovereign, FLACC and Sympatico.

                             FACTS SUPPORTING THE RELIEF REQUESTED

A.      The Debtor and this Bankruptcy Case.

        1.       On January 29, 2018 (the “Petition Date”) the Debtor, Chance and Anthem, LLC

(“Debtor”) filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code

(the“Petition”) in the United States Bankruptcy Court for the District of Maryland (the “Maryland

Bankruptcy Court”), in the matter styled In re Chance & Anthem, LLC, Case No. 18-11168-TJC

(the “Bankruptcy Case”).

        2.       On May 24, 2018, the Bankruptcy Court for the District of Maryland entered its

Memorandum and Order Transferring Venue to the Bankruptcy Court for the Southern District of

Florida (the “Transfer Order”)[ECF No. 73], transferring the Bankruptcy Case to this Court.

        3.       On May 25, 2018, the Plaintiff, Robert C. Furr, was duly appointed and is the acting

Chapter 7 Trustee of the Debtor’s bankruptcy estate (the “Estate”) [ECF No. 76].

        4.       On August 6, 2019, the Trustee commenced an adversary proceeding to Avoid and

Recover Avoidable Transfer and For Other Relief (Case No. 19-01298-MAM, ECF No. 1) against

the Siskind Parties (among others)3. The parties have fully litigated the adversary proceeding. The

Court has considered and denied cross-motions for summary judgment, and there are over 400

docket entries addressing the disputed issues in this adversary case. The first day of trial was

scheduled in the adversary proceeding on October 28, 2020. The Siskind Parties and the Trustee

reached a settlement, which remains subject to bankruptcy court approval.



3
 On March 18, 2020, the Court approved the Trustee’s settlement with the remaining adversary defendants.[ECF No.
242]
                                                    2
              Case 18-16248-MAM          Doc 294      Filed 01/04/21    Page 3 of 21




       5.       The Siskind Settlement, among other things, provides for the Siskind Parties’

consent to the substantive consolidation of non-debtors Sovereign, FLACC and Sympatico:

             Substantive Consolidation. The Settling Parties shall agree and consent to the
             entry of an order of the Bankruptcy Court substantively consolidating non-
             Debtors FLACC, Sympatico and Sovereign into the Debtor’s Estate effective
             as of the Petition Date, provided however that Sovereign’s independent claims
             against the defendants in the matter of Judith Siskind and Sovereign Gaming &
             Entertainment, LLC v. Robert Gibson et al., Case No. 2019-CA-006159 (15th
             Judicial Circuit of Florida) shall be retained by Judith Siskind or her assignee
             and shall not become property of Sovereign’s bankruptcy estate upon
             substantive consolidation.

See Siskind Settlement at ¶2.

B.     The Entities Proposed to be Substantively Consolidated.

       6.       The Trustee proposes to substantively consolidate Sovereign, Sympatico and

FLACC (the “Subcon Entities”) with the Debtor’s bankruptcy estate. , The Chapter 7 Trustee

alleges that the requested substantive consolidation of the Subcon Entities will streamline and

enhance recoveries for the benefit of creditors and eliminate unnecessary duplication.

       7.       Furthermore, the requested relief is amply supported by governing case law and

frequently deployed by Courts in this district under similar circumstances.

       8.       The financial reconstruction of the books and records of the Debtor reveal that

creditor funds were at times deployed in connection with the Subcon Entities and vice versa.

       9.       Additionally, certain creditors have asserted claims against the Debtor arising from

the relationship between the Debtor and the Subcon Entities, including, Christopher George

[Claim No. 4, $2,000,000] (the “George Claim,” and collectively, the “Related Claims”).

       10.      The Trustee’s forensic professionals have identified and analyzed connections

between the Debtor and the Subcon Entities.

       11.      Additionally, the Trustee has made the following observations concerning the

financial affairs of the Debtor and the Subcon Entities, some of which support substantive

                                                3
             Case 18-16248-MAM            Doc 294     Filed 01/04/21      Page 4 of 21




consolidation:

       a.        Each Subcon Entity was a separate legal entity and each had its own bank account;
       b.        The banking activity of FLACC and Sympatico do not always reflect activity
                 consistent with their stated corporate purposes;
       c.        The Debtor and Subcon Entity had the same signatory to the bank accounts;
       d.        A portion of the banking activity of the Debtor and the Subcon Entity are transfers
                 between the Subcon Entities and other entities controlled by the same parties;
       e.        The banking activity of the Debtor and the Subcon Entities reflect checks made
                 payable to cash, deposits of cash and withdrawals and registers and ledgers other
                 than those recreated by the Trustee’s forensic accountant were not made available.
       f.        Numerous banking transfers between the Debtor and the Subcon Entities are not
                 evidenced by notes, agreements or other documents which would evidence the
                 business purpose or terms of the transactions;
       g.        The Debtor and the Subcon Entities appear to have conducted financial transactions
                 on behalf of each other without corresponding agreements, ledgers or other
                 documents evidencing the nature and terms of the transactions; and,
       h.        The Debtor and the Subcon Entities could not provide ledgers or registers of the
                 amounts due to/due from each entity.


C.     Substantive Consolidation Provides Benefits and Avoids Harm

       12.       Procedural efficiency will be realized in bringing the Subcon Entities into this

bankruptcy and all creditors will directly benefit from this efficiency in that the process.

       13.       Substantive consolidation will likewise streamline litigation claims.

       14.       Moreover, substantive consolidation avoids the need for the determination, filing

and prosecution of inter-company claims, which would be expensive and time consuming.

       15.       Substantive consolidation will also ensure that the costs associated with prosecuting

avoidance claims, such as forensic accounting fees for avoidance actions, will be paid from the

consolidated estate.

       16.       The Trustee believes that the substantive consolidation of the Debtor’s estate with

the Subcon Entities will result in a greater likelihood of recoveries for the benefit of creditors.



                                                4
              Case 18-16248-MAM            Doc 294      Filed 01/04/21      Page 5 of 21




                                    MEMORANDUM OF LAW

A.      The Standard for Substantive Consolidation

         Substantive consolidation is appropriate when “the economic prejudice of continued

debtor separateness” outweighs “the minimal prejudice that substantive consolidation might

cause.” Eastgroup Properties v. Southern Motel Assoc., Ltd., 935 F.2d 245, 249 (11th Cir. 1991);

In re Murray Industries, 119 B.R. 820, 829 (Bankr. M.D. Fla. 1990).

         As established by the Eleventh Circuit Court of Appeals in Eastgroup Properties,

bankruptcy courts, by virtue of their general equitable powers, have the power to order substantive

consolidation of multiple debtors. Eastgroup Properties, 935 F.2d at 248. “Consolidation involves

the pooling of the assets and liabilities of two or more related entities; the liabilities of the entities

involved are then satisfied from the common pool of assets created by consolidation.” Id.

        The test for substantive consolidation requires a showing that “(1) there is substantial

identity between the entities to be consolidated; and (2) consolidation is necessary to avoid some

harm or to realize some benefit.” Eastgroup Properties, 935 F.2d at 249. “Once the proponent has

made this prima facie case for consolidation, the burden shifts to an objecting creditor to show that

(1) it has relied on the separate credit of one of the entities to be consolidated; and (2) it will be

prejudiced by substantive consolidation.” Id.

B.      The Vecco Construction Factors Support Substantive Consolidation.

        The Eleventh Circuit suggested a number of factors that a proponent for consolidation

could utilize to frame its argument, including the following factors outlined in In re Vecco

Construction Industries, Inc.:

        a.      The presence or absence of consolidated financial statements,
        b.      The unity of interests and ownership between various corporate entities,
        c.      The existence of parent and intercorporate guarantees on loans,
        d.      The degree of difficulty in segregating and ascertaining individual assets and
                liabilities,

                                                 5
             Case 18-16248-MAM           Doc 294     Filed 01/04/21     Page 6 of 21




       e.      The existence of transfers of assets without formal observance of corporate
               formalities,
       f.      The commingling of assets and business functions, and
       g.      The profitability of consolidation at a single physical location.

4 B.R. 407, 410 (Bankr. E.D. Va. 1980). In discussing the Vecco Construction factors and others

that might be presented in support of substantive consolidation, the Eleventh Circuit stressed that

they were only examples and that “[n]o single factor is likely to be determinative in the court’s

inquiry.” Eastgroup Properties, 935 F.2d at 250.

       Utilizing these factors, the Eleventh Circuit in Eastgroup Properties determined that the

Chapter 7 trustee had presented sufficient evidence to establish a prima facie case for consolidation

of the two debtor entities in that case, GPH and SMA. In evaluating whether consolidation was

necessary to avoid some harm or to realize some benefit, the court noted certain factors that are

also present here: that GPH had probably paid some of the unsecured obligations of SMA without

being contractually obligated to do so, that consolidation would help see to it that GPH’s creditors

would not be harmed by that action, and that GPH’s creditors would benefit “because a larger

portion of each of their claims will be paid than if consolidation did not occur - both because their

claims would be paid from the larger pool of assets resulting from consolidation and because

substantive consolidation eliminates claims that either debtor has against the other.” Id. at 251.

       Substantive consolidation will permit the Trustee to seek recoveries that may issue from

the Subcon Entities if consolidated.

C.     The Substantive Consolidation of Non-Debtor Entities

       While the Trustee recognizes that there is a split of authority as to whether a bankruptcy

court has the authority to substantively consolidate non-debtors’ assets and liabilities into a

bankruptcy debtor’s estate, it was approved in In re S & G Financial Services of South Florida,

Inc., 451 B.R. 573 (Bankr. S.D. Fla. 2011), which analysis is particularly helpful.


                                               6
             Case 18-16248-MAM           Doc 294     Filed 01/04/21     Page 7 of 21




       In S & G Financial, the Chapter 7 trustee filed an adversary proceeding seeking to

substantively consolidate the debtor with two non-debtor entities. The considerations in support of

the trustee’s arguments are similar to the factors present here, including the transfer of assets

between the debtor and the non-debtors, and the debtor and non-debtors having a sole common

principal, owner and manager. In similar circumstances, the S & G Financial trustee argued that

equity dictated their consolidation.

       In rendering its decision, the S & G Financial court addressed the split among courts

regarding substantive consolidation of debtor and non-debtor entities. It noted that, while the Ninth

Circuit in Bonham v. Compton (In re Bonham), 229 F.3d 750 (9th Cir. 2000) was the only federal

circuit to hold that a court could order substantive consolidation of such entities, there was full

support for that holding to be found in the Supreme Court’s decision in Sampsell v. Imperial Paper

and Color, Corp., 313 U.S. 215 (1941), “[t]he seminal case on substantive consolidation.” Id. at

580. In Sampsell, the Supreme Court held that a bankruptcy referee properly ruled that the property

of a non-debtor corporation was property of the bankruptcy estate of its debtor principal

shareholder, noting that “mere legal paraphernalia will not suffice to transform into a substantial

adverse claimant a corporation whose affairs are so closely assimilated to the affairs of the

dominant stockholder that in substance it is little more than his corporate pocket.” Id. (quoting

Sampsell, 313 U.S. at 218).

       The S & G Financial court, referencing cases cited by the non-debtor defendants who

argued against substantive consolidation in the underlying adversary proceeding, explained that

the courts in those cited cases viewed “the application of the substantive consolidation remedy

over non-debtors as an impermissible use of the court’s equitable power to take jurisdiction over

a non-debtor without express statutory authority to do so.”



                                               7
             Case 18-16248-MAM           Doc 294     Filed 01/04/21      Page 8 of 21




In its opinion, the S & G Financial court emphasized the numerous other courts, including

bankruptcy courts in Florida and Georgia, that had expressly recognized a bankruptcy court’s

ability to substantively consolidate a debtor with a non-debtor entity, including In re Alico Mining,

Inc., 278 B.R. 586 (Bankr. M.D. Fla. 2002); Munford, Inc. v. TOC Retail, Inc., (In re Munford,

Inc.), 115 B.R. 390 (Bankr. N.D. Ga. 1990), Simon v. New Center Hospital (In re New Center

Hospital), 187 B.R. 560 (E.D. Mich. 1995), White v. Creditors Service Corp. (In re Creditors

Service Corp.), 195 B.R. 680 (Bankr. S.D. Ohio 1996), and Bracaglia v. Manzo (In re United

Stairs Corp.), 176 B.R. 359 (Bankr. D.N.J. 1995).

       In Munford, the debtor sought to substantively consolidate the estate’s assets with those of

two other non-debtor corporations. The bankruptcy court looked to Sampsell for a foundation,

through the Supreme Court’s affirmance of the bankruptcy referee’s decision to bring the property

of a non-debtor ‘alter ego’ corporation into the debtor’s bankruptcy estate. In denying the non-

debtor entities’ motion to dismiss the debtor’s complaint for substantive consolidation, the

Munford court recognized that,

       substantive consolidation may be based on a finding that it would be more equitable
       to all of the parties to allow consolidation under the circumstances of the case by
       showing that the affairs of the entities are inextricably intertwined or that creditors
       dealt with them as a single economic unit, and does not require a finding of fraud
       or intent to hinder, or delay creditors.

Id. at 394 (internal citations omitted). The Munford court further reasoned that substantive

consolidation

       “must be predicated upon the estate’s right to property in the hands of someone
       else. That right is created by Bankruptcy Code § 541, however, which provides that
       property of the estate includes all legal and equitable interests of the estate and §
       542, which requires that all estate property must be turned over to the trustee.
       Substantive consolidation is essentially a complex turnover proceeding because the
       debtor is asking the nondebtor affiliated entity to bring into the estate assets in
       which the debtor asserts an unseparable interest. As long as the debtor can satisfy
       the pleading requirements of substantive consolidation . . . then the debtor has
       correctly invoked its legal rights under these Code sections.

                                               8
              Case 18-16248-MAM            Doc 294     Filed 01/04/21    Page 9 of 21




Id. at 398.

        In Alico Mining, the bankruptcy court, agreeing with Munford, recognized substantive

consolidation as an alternative means to bring a non-debtor’s assets into a debtor’s estate. 278 B.R.

at 588-589. In support, it was argued by the creditor who filed the motion that both the debtor and

non-debtor were controlled and dominated by the same individual and that individual determined

what to do with the funds generated under an agreement for purchase of mining rights between the

debtor and non-debtor. The bankruptcy court determined that it had the power to grant the

requested relief under its general equitable powers.

        Here, as with S & G Financial and the other cases cited above, the Chapter 7 trustee takes

the position that equity demands substantive consolidation of the non-Debtor Subcon Entities with

the Debtor.

F.      No creditor can show (1) that it relied on the separate credit of any one Subcon Entity
        and also (2) that it will be prejudiced by substantive consolidation

        Having made a prima facie case for substantive consolidation, any objecting creditor has

the burden to show that “(1) it has relied on the separate credit of one of the entities to be

consolidated: and (2) it will be prejudiced by substantive consolidation.” Eastgroup, 935 F. 2d at

249. In this case, it is unlikely that any creditor would object to substantive consolidation.

        Even assuming that a creditor could meet the first prong of the Eastgroup test, the creditor

would not likely be able to demonstrate that it will be prejudiced or harmed by substantive

consolidation. Instead, the only means to fairly, efficiently and, in a cost-effective manner, address

issues respecting creditors of the Debtor’s bankruptcy estate is to substantively consolidate the

Subcon Entities with the Debtor’s bankruptcy estate whereas denying substantive consolidation

would serve to prejudice said creditors.



                                               9
              Case 18-16248-MAM                Doc 294       Filed 01/04/21         Page 10 of 21




                           NOTICE TO CREDITORS OF THE SUBCON ENTITIES

         The Trustee is providing notice of this Motion to all known creditors of the Subcon Entities.

The Trustee is also serving this Motion on the Debtor’s entire creditor matrix.

                                                  CONCLUSION

         For the foregoing reasons, the Court should enter an Order (i) substantively consolidating

the Subcon Entities effective as of the Debtor’s Petition Date4; and (ii) limiting any security interest

claims of any creditor of each Subcon Entities strictly to specific collateral held or claimed by such

creditor prior to substantive consolidation. The relief requested in this Motion, if approved, will

result in a substantial benefit to the Debtor’s bankruptcy estate.

         WHEREFORE, the Trustee respectfully requests the entry of an Order granting the relief

requested herein, and awarding any such further relief as the Court deems just and appropriate.

         Respectfully submitted this 4th day of January, 2021.

                                                      GENOVESE JOBLOVE & BATTISTA, P.A.
                                                      Counsel to the Chapter 7 Trustee
                                                      100 S.E. 2nd Street, Suite 4400
                                                      Miami, Florida 33131
                                                      Tel.: (305) 349-2300
                                                      Fax.: (305) 349-2310

                                                      By:      /s/ Jesus M. Suarez
                                                               John H. Genovese, Esq.
                                                               Florida Bar No. 280852
                                                               Jesus M. Suarez, Esq.
                                                               Fla. Bar No. 60086
                                                               Barry P. Gruher, Esq.
                                                               Florida Bar No. 960993




4
  The Trustee respectfully requests that the Court enter an order substantively consolidating the Subcon Entities with
the Debtor effective as of the Debtor’s Petition Date. This relief has been approved by numerous Courts. See In re
CLSF III IV, Inc. et al., Case No. Case 12-30081-EPK [ECF Nos. 561, 643, 673]; see also In re Baker & Getty Fin.
Servs., 974 F. 2d 712 (6th Cir. 1992); In re Auto-Train Corp., 810 F.2d 270 (D.C. Cir. 1987); In re Bonham, 229 F.3d
750 (9th Cir. 2000); In re S&G Fin. Servs., 451 B.R. 573 (Bankr. S.D. Fla. 2011).
                                                       10
            Case 18-16248-MAM          Doc 294      Filed 01/04/21     Page 11 of 21




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via CM/ECF notification upon all interested parties registered to receive electronic notification on

this matter on the 4th day of January, 2021 and/or via U.S. Mail as indicated on the Service List

below on the 5th day of January, 2021.

                                              By: /s/ Jesus M. Suarez
                                                 Jesus M. Suarez, Esq.




                                              11
            Case 18-16248-MAM         Doc 294    Filed 01/04/21      Page 12 of 21




                                       SERVICE LIST

Served Via CM/ECF Notification

Robert C Furr
danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Plaintiff Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C. Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Philip B Harris on behalf of Defendant Advanced Avionics, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust
philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc.
philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind
philip@philipbharris.com
            Case 18-16248-MAM         Doc 294     Filed 01/04/21    Page 13 of 21




Steven S Newburgh on behalf of Creditor 3485 Lago De Talavera Trust
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Carl Stone
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Christopher George
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor David Fiore
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Dianna George
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Frederick Volkwein
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Other Professional George W. Liebmann
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

David A Ray, Esq. on behalf of Creditor Carl Stone
dray@draypa.com, draycmecf@gmail.com;sramirez.dar@gmail.com;drabrams620@gmail.com

Jeffrey M Siskind on behalf of Debtor Chance & Anthem, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Interested Party Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Jesus M Suarez on behalf of Plaintiff Robert C. Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com




                                             13
            Case 18-16248-MAM          Doc 294        Filed 01/04/21   Page 14 of 21




Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Stuart A Young, Esq on behalf of Creditor 27120 Ocean Gateway, LLC
syoung@ybplaw.com

Stuart A Young, Esq on behalf of Creditor Alan Bias
syoung@ybplaw.com

Served Via U.S. Mail

To all parties on the attached mailing matrix.




                                                 14
                                 Case 18-16248-MAM      Doc 294          Filed 01/04/21   Page 15 of 21
Label Matrix for local noticing               27120 Ocean Gateway, LLC                       3485 Lago De Talavera Trust
113C-9                                        7745 Dawson Court                              c/o Sofiye Williams, Esq.
Case 18-16248-MAM                             Lake Worth, FL 33467-7719                      500 E. Broward Blvd.
Southern District of Florida                                                                 Suite 1710
West Palm Beach                                                                              Fort Lauderdale, FL 33394-3005
Mon Jan 4 17:15:08 EST 2021
Chance & Anthem, LLC                          Office of the US Trustee                       Sarenil Associates
3445 Santa Barbara Drive                      51 S.W. 1st Ave.                               c/o Zaretsky Law Group
Wellington, FL 33414-7269                     Suite 1204                                     1615 Forum Place. Suite 3-A
                                              Miami, FL 33130-1614                           West Palm Beach, FL 33401-2316


3485 Lago De Talavera Trust                   3GEN VC, LLC                                   ABK South Properties, LLC
c/o Sofiye Williams, PA                       c/o Gerald Cantor                              c/o George Booras, Esq.
500 E. Broward Blvd., Suite 1710              4000 Hollywood Boulevard #500-N                1371 Hill Ave
Fort Lauderdale, FL 33394-3005                Hollywood, FL 33021-1224                       Melbourne, FL 32940-6948


All Pro Pool Service                          Apostle Construction                           Bay Area Disposal
13557 Barberry Drive                          716 Naylor Mill Road                           POB 189
Wellington, FL 33414-8518                     Salisbury, MD 21801-1114                       Owings, MD 20736-0189



Beaver Tree Service                           Christopher George and Dianna George           (p)COMPTROLLER OF MAYLAND
POB 2476                                      c/o Dianna George                              BANKRUPTCY UNIT
Salisbury, MD 21802-2476                      6126 Park Lane W.                              301 W PRESTON ST ROOM 409
                                              Lake Worth, FL 33449-6620                      BALTIMORE MD 21201-2396


David Fiore and Carl Stone                    David Fiore, et al.                            Delmarva Power
c/o Carl Stone                                c/o Sofiye Williams, Esq.                      5 Collins Drive #2133
1714 Hunters Path Lane                        500 E. Broward Blvd.                           Mail Stop 84CP42
Pittsburgh, PA 15241-3153                     #1710                                          Carneys Point, NJ 08069-3600
                                              Fort Lauderdale, FL 33394-3005

Delmarva Power & Light Co.                    Edgar A. Baker, Jr., Esq.                      Frank R Zokaites
500 N Wakefield Dr Fl 2                       Wicomico County Department of Law              375 Golfside Dr
Newark, DE 19702-5440                         125 North Division Street, Room 101            Wexford PA 15090-9419
                                              Salisbury, MD 21801-5030


Frederick R. Volkwein                         Haynes Scaffolding & Supply, Inc.              Jeffrey M. Siskind
2727 Rosemary Avenue #3                       1210 Ortega Road                               3465 Santa Barbara Drive
West Palm Beach, FL 33407-5310                West Palm Beach, FL 33405-1077                 Wellington, FL 33414-7269



PTM Electric, Inc.                            Richard Barclay Neff Jr                        Richard Bell
16971 W. Hialeah Drive                        2760 Meadowlark Lane                           16192 Coastal Highway
Loxahatchee, FL 33470-3729                    West Palm Beach, Florida 33409-2019            Lewes, DE 19958-3608



Richard Bell                                  Richard Neff                                   Richard P. Zaretsky, Esq.
16192 Coastal Highway                         2760 Meadowlark Lane                           1615 Forum Place
Lewes, Delaware 19958-3608                    West Palm Beach, Florida 33409-2019            Suite 3A
                                                                                             West Palm Beach, FL 33401-2267
                                 Case 18-16248-MAM               Doc 294          Filed 01/04/21      Page 16 of 21
Sarenil Associates, LLC c/o Frederick Volkwe           Sovereign Gaming & Entertainment, LLC                State of Maryland DLLR
1615 Forum Place                                       3485 Lago De Talavera                                Division of Unemployment Insurance
Suite 3A                                               Wellington, FL 33467-1071                            1100 N. Eutaw Street, Room 401
West Palm Beach, FL 33401-2316                                                                              Baltimore, MD 21201-2225


Steven S. Newburgh, Esq.                               T.E. Smith & Son, Inc.                               Wellington 3445, LP
McLaughlin & Stern PLLC                                2043 Northwood Drive                                 375 Golfside Road
CityPlace Office Tower - Suite 1700                    Salisbury, MD 21801-7800                             Wexford, PA 15090-9419
525 Okeechobee Boulevard
West Palm Beach, FL 33401-6349

Alan Barbee                                            Alan Bias                                            Carl Stone
GlassRatner Advisory & Capital Group                   7745 Dawson Court                                    c/o Sofiye Williams PA
1400 Centrepark Blvd #860                              Lake Worth, FL 33467-7719                            500 E Broward Blvd., #1710
West Palm Beach, FL 33401-7421                                                                              Ft Lauderdale, FL 33394-3005


Christopher George                                     David Fiore                                          Dianna George
c/o Sofiye Williams, Esq.                              c/o Sofiye Williams, Esq.                            c/o Sofiye Williams PA
500 E. Broward Blvd.                                   500 E. Broward Blvd.                                 500 E. Broward Blvd., #1710
Suite 1710                                             Suite 1710                                           Ft Lauderdale, FL 33394-3005
Fort Lauderdale, FL 33394-3005                         Fort Lauderdale, FL 33394-3005

Frederick Volkwein                                     George W. Liebmann                                   Robert C Furr
c/o Richard P. Zaretsky, Esq.                          Law Offices of George W. Liebmann, P.A.              www.furrtrustee.com
1615 Forum Place, Suite 3A                             8 West Hamilton Street                               2255 Glades Road Ste 301E
West Palm Beach, FL 33401-2316                         Baltimore, MD 21201-5008                             Boca Raton, FL 33431-7383




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Comptroller of the Treasury
Compliance Division, Room 409
301 W. Preston Street
Baltimore, MD 21201




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                     (d)27120 Ocean Gateway, LLC                          (d)27120 Ocean Gateway, LLC
                                                       7745 Dawson Court                                    7745 Dawson Court
                                                       Lake Worth, FL 33467-7719                            Lake Worth, FL 33467-7719



(d)3GEN VC, LLC                                        (d)ABK South Properties, LLC                         (d)All Pro Pool Service
c/o Gerald Cantor                                      c/o George Booras, Esq.                              13557 Barberry Drive
4000 Hollywood Boulevard #500-N                        1371 Hill Avenue                                     Wellington, FL 33414-8518
Hollywood, FL 33021-1224                               Melbourne, FL 32940-6948
                                 Case 18-16248-MAM      Doc 294       Filed 01/04/21     Page 17 of 21
(d)Apostle Construction                       (d)Bay Area Disposal                          (d)Beaver Tree Service
716 Naylor Mill Road                          POB 189                                       POB 2476
Salisbury, MD 21801-1114                      Owings, MD 20736-0189                         Salisbury, MD 21802-2476



(d)David Fiore, et al.                        (d)Frederick R. Volkwein                      (d)Haynes Scaffolding & Supply, Inc.
c/o Sofiye Williams, Esq.                     2727 Rosemary Avenue #3                       1210 Ortega Road
500 E. Broward Blvd. #1710                    West Palm Beach, FL 33407-5310                West Palm Beach, FL 33405-1077
Fort Lauderdale, FL 33394-3005


(d)PTM Electric, Inc.                         (u)Sovereign Gaming & Entertainment, LLC      (d)T.E. Smith & Son, Inc.
16971 W. Hialeah Drive                        INVALID ADDRESS PROVIDED                      2043 Northwood Drive
Loxahatchee, FL 33470-3729                                                                  Salisbury, MD 21801-7800



(d)Frank R. Zokaites                          (d)Jeffrey M Siskind                          (d)Jeffrey M Siskind
375 Golfside Dr                               3465 Santa Barbara Drive                      3465 Santa Barbara Drive
Wexford, PA 15090-9419                        Wellington, FL 33414-7269                     Wellington, FL 33414-7269



End of Label Matrix
Mailable recipients      44
Bypassed recipients      18
Total                    62
Case 18-16248-MAM   Doc 294   Filed 01/04/21   Page 18 of 21




                    EXHIBIT “A”
             Case 18-16248-MAM        Doc 294     Filed 01/04/21     Page 19 of 21




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION
                                www.flsb.uscourts.gov

In re:                                                     Case No. 18-16248-BKC-MAM
                                                           Chapter 7
CHANCE & ANTHEM, LLC,
      Debtor.
____________________________________/

    ORDER GRANTING CHAPTER 7 TRUSTEE ROBERT C. FURR’S MOTION
TO SUBSTANTIVELY CONSOLIDATE NON-DEBTORS (I) SOVEREIGN GAMING &
ENTERTAINMENT, LLC; (II) FLORIDA’S ASSOCIATION OF COMMUNITY BANKS
   AND CREDIT UNIONS, INC.; AND (III) SYMPATICO EQUINE RESCUE, INC.

         THIS MATTER came before the Court on December 15, 2020 at __:__ a.m. upon the

Motion to Substantively Consolidate Non-Debtors (i) Sovereign Gaming & Entertainment, LLC

(“Sovereign”); (ii) Florida’s Association of Community Banks and Credit Unions, Inc.

(“FLACC”); and (iii) Sympatico Equine Rescue, Inc. (“Sympatico”) (the “Motion”) filed by

Robert C. Furr in his capacity of Chapter 7 Trustee of the bankruptcy estate of the Debtor Chance

& Anthem, LLC (the “Debtor” or “C&A”). The Court, having reviewed the file and the Motion,
            Case 18-16248-MAM           Doc 294        Filed 01/04/21   Page 20 of 21




and finding good cause for the relief requested therein, having heard argument of counsel, and

being otherwise duly advised in the premises,

       ORDERS as follows:

       1.      The Motion is GRANTED.

       2.      Sovereign Gaming & Entertainment, LLC, Florida’s Association of Community

Banks and Credit Unions, Inc. and (iii) Sympatico Equine Rescue, Inc. are substantively

consolidated with the Debtor’s bankruptcy estate effective as of the Debtor’s Petition Date of

January 29, 2018.

       3.      Further, the entry of this Order is without prejudice to any security interest held by

any creditor of each of the above entities, which interest shall be limited to the specific collateral

held by any such creditor as of the date of the entry of this Order.

       4.      Nothing in this order shall act or operate as an automatic stay or impact plaintiff’s

ability to prosecute the litigation captioned Zokaites Properties LP v. Sovereign Gaming &

Entertainment LLC, Case No. 50-2016-CA-012892-XXXX-MB pending in the Fifteenth Judicial

Circuit of Florida in and for Palm Beach County, Florida (the “Zokaites Properties LP Action”).

Further, the Zokaites Properties LP Action is not subject to the automatic stay that may arise as to

Sovereign Gaming & Entertainment, LLC by entry of this Order. To the extent necessary, Zokaites

Properties LP is granted relief from stay by the entry of this Order in connection with the Zokaites

Properties LP Action.

                                                 ###

Submitted by:
Jesus M. Suarez
GENOVESE JOBLOVE & BATTISTA, P.A.
100 Southeast Second Street, Suite 4400
Miami, Florida 33131
Telephone: (305) 349-2300
Facsimile: (305) 349-2310

                                                2
            Case 18-16248-MAM           Doc 294     Filed 01/04/21     Page 21 of 21




Email: jsuarez@gjb-law.com

Copy furnished to:
Jesus M. Suarez, Esq., who shall serve a copy of this Order upon all parties in interest.




                                               3
